Title: To James Madison from Richard Taylor, 11 July 1795
From: Taylor, Richard
To: Madison, James


Dear SirJefferson Kentucky 11th. July 1795
I recev’d your favour by Mr. Bennett a few days agoe & am pleased to hear of the health of our friends in Virga. but there is one thing you surely forgot to mention you mention your Lady but do not say that your happyness is like to be compleated by an Increase of Famaly. I have not since the receipt of your Leter had an opertunity of haveing the Land surveyed but will have it done so soon as the woods shall become a little more open or the wether moderate, I think the Lands sold to Majr. Croghan might be included in the Deed to me as the Deed your Brother made him is out of date & never recorded & I can make him a Deed here as on your Brothers Looseing Croghans Bond & Sending to him for the Money I became answerable for another Deed beeing made on his paying the Money but you are best acquainted if it is Legal; I am ready at all times to make a Deed for the Thousand acres of Land I gave in part payment to your Brother only the Patent is in Richmond I sent the plat to the registers office before this became a seperate state. Shoud you have an opertunity I wod take it as a favour if you wou’d gett that & another which lies in the office. The Tract which I agreed to let your Brother have Lies on the Bank of Greenriver a few miles above Myers’s Town known by the name of Vienna, but do not know how to make seperate Deeds as your Brother purchased for both you & him in partnership. But there is not any instrument of Writeing to shew so that it is probable that shou’d you & Mrs. Madison in behalf of her Daughter agree on a Devision of the Land seperate Deeds may be mad[e] without any Inconveniency I think that a Line so as to give each an Equal front on the river wou’d be an equitable Devision you will please to let me hear from you as soon as an opertunity offers, Sally joins me in Comps. to your Lady & tho we never expect to see her you may assure her she shares our best wishes. Pray give our Love to your good Father & Mother & our Comps. to all other Inquiring friends & believe me to be with great regard your most Obt. Servt
Richd. Taylor
